  Case 2:18-cv-00053-JRG Document 253 Filed 01/15/20 Page 1 of 3 PageID #: 11590

AO 133 (Rev. 12/09) Bill of Costs


                                      United States District Court
                                                                    for the
                                                       Eastern District of Texas

                        IMPLICIT, LLC )
                                                                      )
                                 v. ) Case No.: 2:18-CV-53-JRG
               NETSCOUT SYSTEMS, INC. )


                                           AGREED BILL OF COSTS
Judgment h ving been entered in the above entitled action on 12/13/2019 against                         IMPLICIT, LLC
                                                                               Dale
the Clerk is requested to tax the following s costs:

Fees                             of         the                     Clerk                                          $
Fees for service of summons and subpoena

Fees for printed or electronically recorded transcripts necessarily obtained for use in the case . . See   E hibit 1           54,156.81
                                                                                                   See Exhibit 2                   296.39
Fees and disbursements for printing

Fees for witnesses (itemize o                                               page two)
                                                                                                   See Exhibit 3                6,977.54

Fees for exemplification and the costs of making copies of any materials where the copies are
                                                                                                   See Exhibit 4                3,914.26
necessarily obtained for use in the case

Docket fees under 28 U.S.C. 1923

Costs as shown on Mandate of Court of Appeals
                                                                                                  See Dkt. 113                  6,258.97
Compensation of court-appointed experts

Compensation of interpreters and costs of special interpretation services under 28 U.S.C. 1828

Other Costs (ple se itemiz )
                                                                                                  See Exhibit 5                52,115.63

                                                                                                     TOTAL S                 123,719.60

SPECIAL NOTE: Attach to your bill an itemization and documentation for reque ted costs in all categories.

                                                               Declaration
          1 declare under penalty of perjury that the fore oing costs are correct and were necessarily incurred in this action and that the
services for which fees have been cha ged were actually and necessarily perfor ed. A copy of this bill has been erved on all pa ties
in the following manner:

               Electronic service                   | | First class mail, postage prepaid
       | [ Othe :
          s/ Attorney: s/ Mark. C. Lang

                    Name of Attorney: Mark C, Lang

For:                                   NetScout Systems, Inc.                                              Date:       01/10/2020
                                           Name of Claiming Parly

                                               Taxation of Costs
                                         ¦pT HlCf  / /a
Costs are taxed in the amount of                        1 ' i t Lj?U                                        and included in the judgment.
       USL S) a. D' UAT                                    By:            . /' ¦_ . V                                  1/15/20
                     Clerk of Court                                             Deputy Clerk                                Dale
 Case 2:18-cv-00053-JRG Document 253 Filed 01/15/20 Page 2 of 3 PageID #: 11591

AO 133 (Rev. 12/09) Bill of Costs

                                      United States District Court
                                     Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)

                                                                     ATTENDANCE           SUBSISTENCE            MILEAGE
                                                                                                                                        Total Cost
           NAME , CITY AND STATE OF RESIDENCE                                  Total                Total                Total        Each Witness
                                                                     Days      Cost       D ys      Cost      Miles      Cost


 Paul Barrett
                                                                         7    280.00          6    810.00                                 $1,090.00


John Curtin
                                                                         5    200,00          5    659.00      312      179,40            $1,038.40


 Scott Dawson
                                                                         5    200.00          5    659.00               418.51            $1,277.51


 Kevin Jeffay
                                                                         6    240,00          5    810,00               671.63            $1,721.63


 Suzanne Stuckwisch
                                                                         6     40,00         5     810.00               640.00            $1,690.00


See Additional Sheet
                                                                         4    160,00                                                        $160.00


                                                                                                                   TOTAL                  $6,977.54


                                                                      NOTICE

  Section 1924, Title 28, U.S. Code (effective September 1, 1948) rovides:
   Sec. 1924. Verification of bill of costs.
       Before any bill of costs is taxed, the arty claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
  his duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
  that the ervices for which fees have been charged were actually and necessarily performed.

  See also Section 1920 of Title 28, which reads in part as follo s:
      “A bill o costs shall be filed in the case and, upon allowance, included in the judgment or decree.

  The Federal Rules of Civil Procedure contain the following provisions:
  RULE 54(d)(1)
  Costs Other than Attorneys Fees.
      Unless a federal statute, these rules, or a court order provides otherwi e, costs other than attorney's fees shoul be allowed to the
  prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
  may tax costs on 14 day's notice. On motion served within the ne t 7 days, the court may review the clerk's action.

  RULE 6
  (d) Additional Time After Certain Kinds of Service.

      When a party may or must act within a specified time after service and service is made tinder Rule5(b)(2)(C), (D), (E), or (F), 3 days are
  added after the period would otherwise expire un er Rule 6(a).
  RULE 58(e)
  Cost or Fee Awards:

       Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a
  timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become
  effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.
 Case 2:18-cv-00053-JRG Document 253 Filed 01/15/20 Page 3 of 3 PageID #: 11592

AO 133 (Rev. 12/09) Bill of Costs

                                     United States District Court
                                    Witness Fees (computation, cl'. 28 U.S.C. 1821 for statutory fees)

                                                                     ATTENDANCE           SUBSISTENCE            MILEAGE
                                                                                                                                        Total Cost
           NAME , CITY AND STATE OF RESIDENCE                                  Total                Total                Total         Each Witnes
                                                                     D vs       Cost      Days      Cost       Miles      Cost


 Lorrie Mathers
                                                                         2     80.00                                                           $80.00


 Tracey Steele
                                                                         1     40.00                                                           $40.00


 Catherine Jenkins
                                                                         1     40.00                                                           $40.00



                                                                                                                                                $0.00



                                                                                                                                                 $0.00



                                                                                                                                                 $0.00


                                                                                                                    TOTAL                    $160.00


                                                                      NOTICE

  Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides;
   Sec. 1924. Verification of bill of costs.
       Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by
  his duly authorized ttorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and
  that the ervices for which fees have been charged were actually and necess rily performed.”

  See also Section 1920 of Title 28, which reads in art as follo s;
     “A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree,

  The Federal Rules of Civil Procedure contain the following provisions;
  RULE 54(d)(1)
  Costs Other than Attorneys Fees.
      Unless a federal statute, these rules, or a court order provides otherwise, costs other than attorney's fees - should be allowed to the
  prevailing party. But costs again t the United States, its officers, and its agencies may be imposed only to the extent llowed by law. The clerk
  may tax costs on 14 day's notice. On motion served within the next 7 ays, the court may review the clerk's action.

  RULE 6
  (d) Additional Time After Certain Kinds of Service.

      When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
  added after the period would otherwise ex ire under Rule 6(a).
  RULE 58(e)
  Cost or Fee Awards:

       Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or awar fees. But if a
  timely motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been fled and become
  effective to order that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.
